NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE ELIZABETH TU HOFFMAN,
EXECUTOR OF THE ESTATE OF H. ROWE
HOFFMAN,
Petiti0ner.
Miscellaneous Docket No. 979
On Petition for a Writ of Mandan1us to the United
States District Court for the Western District of Washing-
ton, Case No. 06-CV-5367, Judge Benjamin H. Settle.
0N PETITION
Before GAJARsA, MAYER, and PRosT, Circuiz Judges.
GAJARSA, Circuit Judge.
0 R D E R
Elizabeth Tu Hoffman, the executor of the estate of
defendant H. RoWe Hoffman, petitions for a writ manda-
mus to direct the United States District Court for the
Western District of Washington to vacate its March 3,
2011 order denying her motion to dismiss and/or transfer
due to lack of personal jurisdiction.
A party must ordinarily wait until final judgment has
issued before seeking appellate review of interlocutory

IN RE HOFFMAN 2
orders. See Bcmkers Life & C'as. Co. v. Hollcmd, 346 U.S.
379, 383 (1953) (“[I]t is established that the extraordinary
writs cannot be used as substitutes for appeals . . . even
though hardship may result from delay and perhaps
unnecessary trial.") A party who seeks a writ bears the
burden of proving that it has no other means of attaining
the relief desired, Mallard v. U.S. Dist. Court for the
Southern Dist. of Iowa, 490 U.S. 296, 309 (1989), and that
the right to issuance of the writ is "clear and undisputa-
ble." Allied C'hem,. Corp. v. Dczif10n, Inc., 449 U.S. 33, 35
(198O).
Because the petitioner has not shown that review on
appeal after final judgment is not an adequate means of
obtaining review of the district court's rulings in this case,
we deny this petition.
Accordingly, ..
IT ls ORDERE1) THAT:
The petition is denied
FOR THE COURT
 2 -l  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Arthur H. Schlemmer, Esq.
Paul Thomas Meiklejohn Esq. F"-Eo
’ U.S. COURT 0F APPEALS FOR
S24 THE FEDERAL ClRCUlT
MAY 27 2011
1ANnoRa4u.Y
clean